UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1330



PATRICIA YARBROUGH,

                                              Plaintiff - Appellant,

          versus


CITY OF NORFOLK,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-358-2)


Submitted:   May 17, 2001                     Decided:   May 23, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Yarbrough, Appellant Pro Se. M. Wayne Ringer, CITY ATTOR-
NEY’S OFFICE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patricia   Yarbrough   appeals    the   district   court’s   judgment

granting summary judgment to the City of Norfolk and dismissing her

employment    discrimination   complaint     alleging   claims   of   sexual

harassment, hostile work environment and retaliation for having

engaged in protected conduct.     We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.        See Yarbrough v.

City of Norfolk, No. CA-00-358-2 (E.D. Va. Feb. 8, 2001).             We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




                                   2